United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-185
Issued: August 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 1, 2013 appellant filed a timely appeal from a September 25, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP abused its discretion in denying appellant’s request for
reimbursement of a portion of her travel expenses to see her physician.
On appeal, appellant contends that she lives in a rural area with limited choices of
physicians, that fewer physicians are taking workers’ compensation claims, that she must see her
treating psychiatrist every three months and that it would be disruptive to the doctor-patient
relationship to expect her to find a physician closer to her residence.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 6, 1986 appellant, then a 39-year-old budget analyst, filed a traumatic
injury claim alleging that on November 21, 1986, she slipped on a waxed floor. She was able to
hold onto a water fountain and not fall. In the process of catching herself, appellant twisted and
injured her low back and rib. At the time she filed her claim, she lived in Laurel, Maryland.
OWCP accepted appellant’s claim for low back strain; compression fracture; depression;
osteoporosis of the lumbar spine and degenerative joint disease of the lumbar spine.
In 1991, appellant began treatment with Dr. Patrick J. Sheehan, a Board-certified
psychiatrist, who treated her for major depression and moderate anxiety disorder which he
attributed to her accepted employment injury. In a June 13, 2013 letter, Dr. Sheehan noted that
he saw her once every three months for treatment due to her work-related injury.
On September 30, 2011 appellant moved from Laurel, Maryland to Ocean Pines,
Maryland. She continued to see Dr. Sheehan four times a year after her move and OWCP
reimbursed her for mileage and tolls.
By letter dated July 23, 2012, OWCP informed appellant that it had determined that
based on her medical conditions, it was not beneficial for her to travel over 200 miles for routine
medical visits. It requested that she find new physicians in closer proximity to her residence. In
an August 9, 2012 letter to appellant’s senator, OWCP noted that it would continue to process
her travel reimbursement, but that, if the frequency of her visits increased, it would have to
review her claim to determine if long distance medical care was necessary.
In a June 13, 2013 letter, Dr. Sheehan stated that he treated appellant once every three
months for a work-related injury. In a July 11, 2013 note, he indicated that she was seen on that
date for treatment of a work-related injury. Accompanying the medical report, appellant
submitted a transportation and travel authorization request.
By decision dated September 25, 2013, OWCP denied appellant’s request for travel
reimbursement for attending a physician’s appointment over 100 miles round-trip. It noted that
when she travelled to see her physician only once a year, it paid for travel reimbursement, but as
the frequency of her visits increased, it reexamined her case and determined that her appointment
with Dr. Sheehan was not reasonable travel. If appellant refused to change physicians, OWCP
will reimburse appellant for up to 100 miles per round-trip, but would no longer reimburse her
for 200 miles round-trip.
LEGAL PRECEDENT
Section 8103 of FECA2 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree of the period of disability or aid in lessening the amount of monthly compensation.

2

Id. at § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

2

Section 10.315 of Title 20 of the Code of Federal Regulations provides, in relevant part:
“The employee is entitled to reimbursement of reasonable and necessary
expenses, including transportation needed to obtain authorized medical services,
appliances or supplies. To determine what is a reasonable distance to travel,
[OWCP] will consider the availability of services, the employee’s condition and
the means of transportation. Generally, 25 miles from the place of injury, the
worksite or the employee’s home, is considered a reasonable distance to travel.
The standard form designated for [f]ederal employees to claim travel expenses
should be used to seek reimbursement under this section.”3
As the only limitation on OWCP’s authority is reasonableness, abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment or
actions taken which are contrary to both logic and probable deductions from known facts.4 The
Board has long held that OWCP has broad discretion in approving services provided under
FECA.5
ANALYSIS
OWCP accepted appellant’s claim for low back strain, compression fracture, osteoporosis
lumbar spine, degenerative joint disease and depression. Appellant began treatment with
Dr. Sheehan in 1991 and has continued to be treated by him since that time. Dr. Sheehan’s
office is located in Laurel, Maryland, where appellant used to reside. Appellant moved to Ocean
Pines, Maryland on September 30, 2001, but continued to see Dr. Sheehan in Laurel, Maryland.
The record reflects that she sees Dr. Sheehan approximately four times a year and that she travels
over 200 miles round-trip to see him.
The Board notes that appellant is entitled to reimbursement for reasonable and necessary
travel expenses as provided under 20 C.F.R. § 10.315. The regulations provide, however, that a
reasonable distance to travel is generally 25 miles from the place of injury, the worksite or the
employee’s home. In determining what constitutes a reasonable travel distance, OWCP must
consider the availability of medical services in appellant’s area, her condition and the means of
transportation.6 It found that she did not reasonably need to continue to seek medical treatment
in Laurel, Maryland, as this was well beyond a 25-mile radius of her home in Ocean Pines,
Maryland. The record does not establish that appellant was unable to obtain competent and
appropriate medical care within her commuting area of Ocean Pines or Salisbury, Maryland.
OWCP has broad discretion in considering whether to reimburse or authorize travel
expenses.7 As the only limitation on its authority is reasonableness, abuse of discretion is
3

20 C.F.R. § 10.315.

4

See William B. Webb, 56 ECAB 156 (2004); Lecil E. Stevens, 49 ECAB 673 (1998).

5

See Wanda L. Campbell, 44 ECAB 633 (1993).

6

W.M., 59 ECAB 132 (2007).

7

M.O., Docket No. 13-1822 (issued November 26, 2013).

3

generally shown through proof of manifest error, clearly unreasonable exercise of judgment or
actions taken which are contrary to both logic and probable deduction from known facts.8
OWCP advised appellant that, if she sought continued medical care from Dr. Sheehan, it would
limit her travel reimbursement to 100 miles round-trip. The Board finds that the expenses she
incurred for travel between her new home in Ocean Pines, Maryland and Dr. Sheehan’s office in
Laurel, Maryland must be considered personal to her. OWCP’s denial of appellant’s request for
reimbursement for over 100 miles of travel expenses was reasonable.
Appellant contended on appeal that she lived in a rural area and that the nearest large
town, Salisbury, Maryland has a limited choice of doctors that could serve her need. She argued
that fewer doctors were accepting federal workers’ compensation claims. Finally, appellant
noted that she had been treated by Dr. Sheehan for many years and had developed a deep trust
and confidence in him. The Board notes that OWCP did not preclude her continuing care by
Dr. Sheehan but noted that her reimbursable travel would be limited to 100 miles round-trip.9
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that OWCP did not abuse its discretion in denying appellant’s request
for reimbursement of a portion of her travel expenses to see her physician.

8

See William B. Webb, supra note 4.

9

See J.J., Docket No. 10-1908 (issued June 16, 2011) (the Board found that appellant’s contention that he did not
feel comfortable with physicians near his home as they were not familiar with his case and would not accept
workers’ compensation cases was not sufficient to show traveling to another physician was reasonable and
necessary); W.J., Docket No. 10-1944 (issued June 1, 2011) (the Board found that appellant’s travel between his
new home in Macon, Georgia and his physician’s office in Fort Myers, Florida must be considered personal to
appellant and that OWCP’s denial of his request for reimbursement was reasonable).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 25, 2013 is affirmed.
Issued: August 4, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

